                   Case 20-50527-LSS            Doc 133       Filed 12/23/20         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                          Debtors.


BOY SCOUTS OF AMERICA,

                          Plaintiff,                       Adv. Pro. No. 20-50527 (LSS)

              v.

A.A., et al.,                                              Related Adv. Docket Nos. 6, 54, 68, 72, 77,
                                                           81, 91, 96, 107, 116, 118
                           Defendants.

         NOTICE OF FILING OF AMENDED SCHEDULE 1 TO CONSENT ORDER

         The undersigned counsel to the Boy Scouts of America (“BSA”), the non-profit corporation

that is, along with its affiliate Delaware BSA, LLC, a debtor and debtor in possession in the above-

captioned chapter 11 cases (the “Debtors”) hereby provides notice that:

         1.        On February 18, 2020 (the “Petition Date”), voluntary petitions for relief under

Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) were filed in the

Bankruptcy Court by the BSA and Delaware BSA, LLC (Case No. 20-10343) (LSS) (Jointly

Administered).

         2.        On the Petition Date, the Debtors initiated an adversary proceeding at Adv. Pro.

No. 20-50527 (LSS) (the “Adversary Proceeding”) by filing the Verified Complaint for Injunctive


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, Texas 75038.
              Case 20-50527-LSS         Doc 133     Filed 12/23/20     Page 2 of 5




Relief [A.D.I. 3] (the “Complaint”). In connection with the Complaint, the Debtors filed The

BSA’s Motion for a Preliminary Injunction Pursuant to Sections 105(a) and 362 of the Bankruptcy

Code [A.D.I. 6] (the “Preliminary Injunction Motion”).

       3.      On March 30, 2020, the Bankruptcy Court entered the Consent Order Pursuant to

11 U.S.C. §§ 105(a) and 362 Granting the Debtors’ Preliminary Injunction Motion [A.D.I. 54]

(the “Consent Order”). The Consent Order immediately stayed through and until May 18, 2020

(as may be and has been extended, the “Termination Date”) all actions identified on Schedule 1

attached thereto (the “Pending Abuse Actions”) and any future actions raising substantially similar

claims (the “Further Abuse Actions”) as against the “BSA Related Parties” identified on Schedule

2 attached thereto. Consent Order ¶¶ 3, 7.

       4.      On May 18, 2020, the Bankruptcy Court entered the Stipulation and Agreed Order

By and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and the

Official Committee of Unsecured Creditors Extending the Termination Date of the Standstill

Period under the Consent Order Granting the BSA’s Motion for a Preliminary Injunction Pursuant

to 11 U.S.C. §§ 105(A) and 362 [A.D.I. 72] (the “First Stipulation and Agreed Order”) extending

the Termination Date through and including June 8, 2020.

       5.      On June 9, 2020, the Bankruptcy Court entered the Second Stipulation and Agreed

Order By and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse,

and the Official Committee of Unsecured Creditors Modifying the Consent Order Granting the

BSA’s Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(A) and 362 and Further

Extending the Termination Date of the Standstill Period [A.D.I. 77] (the “Second Stipulation and

Agreed Order”), which, among other things, further extended the Termination Date through and

including November 16, 2020.



                                                2
              Case 20-50527-LSS        Doc 133      Filed 12/23/20     Page 3 of 5




       6.      On October 22, 2020, the BSA, the Official Committee of Unsecured Creditors (the

“UCC”), and the Official Committee of Tort Claimants (the “TCC”) filed with the Bankruptcy

Court the Third Stipulation By and Among the Boy Scouts of America, the Official Committee of

Survivors of Abuse, and the Official Committee of Unsecured Creditors Modifying the Consent

Order Granting the BSA’s Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a)

and 362 and Further Extending the Termination Date of the Standstill Period [A.D.I. 107-1] (the

“Third Stipulation”). On November 18, 2020, the Court approved the Third Stipulation, entering

the Order Approving Third Stipulation by and Among the Boy Scouts of America, the Official

Committee of Survivors of Abuse, and the Official Committee of Unsecured Creditors Modifying

the Consent Order Granting the BSA’s Motion for a Preliminary Injunction Pursuant to 11 U.S.C.

§§ 105(a) and 362 and Further Extending the Termination Date of the Standstill Period [A.D.I.

116] (the “Order Approving Third Stipulation”). As a result, the Termination Date has now been

extended through and including March 19, 2021. See Third Stipulation ¶ 3.

       7.      Paragraph 11 of the Consent Order, as modified and extended by the First

Stipulation and Agreed Order, the Second Stipulation and Agreed Order, and the Order Approving

Third Stipulation, provides:

       Approximately every thirty (30) days after the entry of this Consent Order, the BSA
       shall file an amended Schedule 1, which will include additional Further Abuse
       Actions subject to this Consent Order, on the docket of the BSA’s chapter 11 case;
       provided, however, that such schedule shall identify any plaintiff only as set forth
       in their complaint (by pseudonym where applicable), and by counsel to the plaintiff
       and the Index Number or case number of the case.

Consent Order ¶ 11.

       8.      Accordingly, pursuant to Paragraph 11 of the Consent Order, as modified and

extended by the First Stipulation and Agreed Order, the Second Stipulation and Agreed Order, and

the Order Approving Third Stipulation, the BSA hereby files and provides notice of an Amended

                                                3
              Case 20-50527-LSS           Doc 133   Filed 12/23/20    Page 4 of 5




Schedule 1 of the Consent Order attached as Exhibit 1 hereto. Each of the Pending Abuse Actions

and Further Abuse Actions, as the case may be, identified on Amended Schedule 1 are subject to

the terms of the Consent Order, as modified and extended by the First Stipulation and Agreed

Order, the Second Stipulation and Agreed Order, and the Order Approving Third Stipulation,

including, without limitation, a stay of proceedings therein through and including March 19, 2021.

       9.      A blackline comparing the Amended Schedule 1 to the Schedule 1 last filed [A.D.I.

118-1] is attached hereto as Exhibit 2.




                                                4
           Case 20-50527-LSS   Doc 133   Filed 12/23/20    Page 5 of 5




Dated: December 23, 2020           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com


                                   – and –

                                   WHITE & CASE LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   1221 Avenue of the Americas
                                   New York, New York 10020
                                   Telephone: (212) 819-8200
                                   Email: jessica.boelter@whitecase.com

                                   – and –

                                   WHITE & CASE LLP
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   111 South Wacker Drive, Suite 5100
                                   Chicago, Illinois 60606
                                   Telephone: (312) 881-5400
                                   Email: mandolina@whitecase.com
                                          mlinder@whitecase.com

                                   COUNSEL TO THE DEBTORS AND DEBTORS IN
                                   POSSESSION




                                     5
